Citation Nr: 0724507	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-38 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1970 to 
December 1971.  Thereafter, he had Army National Guard 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 RO decision which denied the 
benefits sought on appeal.

It is noted that an August 2005 rating decision denied 
service connection for a right ankle disorder and that a 
statement of the case was issued in April 2006.  The veteran, 
however, did not perfect an appeal of this issue.  The issue 
is therefore not on appeal before the Board.  38 C.F.R. 
§§ 20.200, 20.302 (2006).

The issue of entitlement to service connection for a left 
wrist disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The application to reopen a claim of service connection 
for a left wrist disability was denied by a December 1994 
rating decision.  

2.  Evidence submitted since the December 1994 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim.




CONCLUSION OF LAW

The December 1994 rating decision denying the application to 
reopen a claim of service connection for a left wrist 
disability is final; evidence submitted since that denial is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, and as the Board is 
requesting additional evidentiary development before deciding 
the claim of the merits, there is no possibility of prejudice 
to the veteran due to any defect, if any, in the VCAA notice.

Entitlement to service connection for a left wrist disability 
was initially denied by the RO in December 1975.  
Subsequently, the appellant sought to reopen his claim, and 
the RO denied reopening of the claim by means of a December 
1994 rating decision.  The veteran was notified of that 
decision by a December 1994 letter.  That decision is final.  
38 U.S.C.A. § 7105.  In order to reopen the claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The Board finds that since the 1994 rating decision, new and 
material evidence has been submitted.  Specifically, the 
evidence submitted since the 1994 rating decision includes 
pertinent service medical records which had not been 
associated with the claims file.  The veteran has also 
submitted a medical opinion, dated in March 2006, which 
provides a medical link between his current left wrist 
disability and an in-service left wrist injury.  This new 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, an in-service injury 
and medical nexus between the in-service injury and current 
disability.  This evidence clearly raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.  


ORDER

The application to reopen a claim of service connection for a 
left wrist disability is granted; the claim is reopened.


REMAND

The veteran's service medical records indicate that he was 
treated for a left wrist strain in 1971.  On National Guard 
examination in 1973, a left wrist disability was not 
indicated.  

A private medical opinion, dated in March 2006, reflects that 
the veteran's current left wrist disorder is due to injury 
sustained in service.  The examiner noted that the veteran's 
service medical records were reviewed.  It is unclear, 
however, precisely which service medical records were 
reviewed.  Similarly, an August 1975 VA medical record 
suggests that the veteran initially injured his wrist in 
service in September 1971.   

Conversely, a VA medical record dated in June 1978 reflects 
that the veteran injured his wrist, after service, in 1972.  

In light of the conflicting evidence on file, the Board finds 
that a VA examination should be conducted to address the 
etiology of the veteran's left wrist disorder. 

During an August 2006 hearing before the undersigned, the 
veteran testified that in 1972, he received treatment for his 
left wrist disability at the VA medical center in Oklahoma.  
VA medical records associated with the claims file date back 
to 1975.  Earlier VA treatment records are not of record.  It 
is noted that on his original application for service 
connection, which was filed in 1975, he reported that he 
received VA treatment in 1975.  Earlier VA treatment was not 
reported at that time.  Nevertheless, since the Board must 
remand this case for additional development, the RO should 
ensure that all pertinent VA treatment records are associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

In addition, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), the RO should 
notify the veteran of the evidence necessary to establish his 
claim of entitlement to service connection or a left wrist 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran 
appropriate notice in accordance with 
the VCAA with regard to the claim of 
entitlement to service connection for 
a left wrist disability, to include 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain any 
outstanding VA treatment records, to 
include 1972 treatment records from 
the VA medical center in Oklahoma.  
All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative 
response if records are not available.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the etiology of his left 
wrist disability.  All indicated tests 
and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  The 
examiner is to indicate whether it is 
at least as likely as not that the 
veteran's left wrist disorder was 
incurred or aggravated in service.  
Any difference in opinion with prior 
medical opinions should be clearly 
explained.  The examiner must provide 
a clear and complete explanation for 
each finding and opinion expressed.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the RO should 
readjudicate the appealed issue based 
on all the evidence of record.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


